Case 19-11143 Doc7 Filed 10/

IN RE: DONTE MILLS

Original plan
L] Amended plan- Date amended: _|
L] Modified plan (post-confirmation) +

To Creditors:

UNITED STA

D9/19 Entered 10/09/19 16:27:30 Page 1of11

frES BANKRUPTCY COURT

MIDDLE DISTRICT OF LOUISIANA

DEBTOR

CASE No: 19- 1143
CHAPTER 13

CHAPTER. 13 PLAN AND M@TION FOR FRBP RULE 3012 VALUATION

Reason for modification:

Date modified:

 

 

 

 

Your rights may be affected byjthis plan. Your claim may be reduced, modified, or

eliminated.

You should read this plan careful
this bankruptcy case. If you do n

y and discuss it with your attorney if you have one in
bt have an attorney, you may wish to consult one.

If you oppose the plan's treatmen{ of your claim or any provision of this plan, you or your

attorney must file an objection to

confirmation at least 15 days before the date set for the

 

hearing on confirmation, unless
Bankruptcy Court may confirm
confirmation is filed. See B
timely proof of claim in order to

The following matters may be of

is checked as "Not Included" or i

   
   
  

herwise ordered by the Bankruptcy Court. The

is plan without further notice if no objection to

tcy Rule 3015. In addition, you may need to file a
e paid under any plan.

batticular importance. Debtors must check one box on

both boxes are checked, the provision will be

each line to state whether or not fp plan includes each of the following items. If an item

ineffective if set out later in the p

n.

 

1.1

_] Included

Nonstandard provisions, set out in paragraph 12

C] Not Included

 

1.2

A limit on the amount of a secured
set out in paragraph 5(E), which m:

tlaim (cramdown),
y result in a partial

payment or no payment at all to thelsecured creditor

[] Included

EC] Not Inctuded

 

 

1.3

 

Avoidance of a judicial lien or Ponpossessory,

nonpurchase money security intere
paragraph 5(G)

, set out in

 

CI Included

 

1 Not Included

 

Page 1 of 11

 

 
Case 19-11143 _Doc7 Filed 10/

(2) Payment and Term
The Debtor's future earnings are §

and the Debtor shali pay to the trustee $ |

D9/19 Entered 10/09/19 16:27:30 Page 2 of 11

ubmitted to the supervision and control of the trustee,

1000.00__ monthly for _1-48___ months.

From the Debtor's payments to thp trustee, the trustee shall distribute funds as provided in

this plan:
(3) Trustee Claims

The trustee shall receive $ 4,800
priority under 11 U.S.C. §507(a)(1) (ten
(4)

Priority Claims

A. ATTORNEY FEES

J00

as an administrative expense entitled to

bercent (10%) of "payments under the plan").

 

 

James M. Herpin $3,000.00

$640.00

$2,360.00 1-2 $900.00

$560.00

 

B. TAXES
The following claims entitled to 4

deferred cash payments unless the holder

claim, as specified in paragraph 12.

riority under 11 U.S.C. §507 shall be paid in full in

of a claim has agreed to a different treatment of its

 

 

 

 

 

 

 

 

 

Page 2 of 11

 
Case 19-11143 Doc7 Filed 10/99/19 Entered 10/09/19 16:27:30 Page 3 of 11

C. DOMESTIC SUPPORT @BLIGATIONS ("DSO")
1. Ongoing DSO clafms |
a. [] None. [If none, skip to paragraph (5) "Secured Claims" below.

b. Debtor(s) ihn pay all post-petition DSO claims directly to the
holder(s) ¢f the claim(s), and not through the chapter 13 trustec.

ce. _ List the name(s) and address(es) below of the holder(s) of any
DSO as defined in 11 U.S.C. §101(14A). Do not disclose names
of minor children, who must be identified only as "Minor child
#1," "Mindr child #2," etc. See 11 U.S.C. §112.

 

 

 

2. DSO Arrearages

a. CL] None. Hf none, skip to paragraph (5) "Secured Claims" below.

b. The trusted shall pay DSO arrearages from the Debtor's plan
payments. [List the name and address of the holder of every DSO
arrearage Gaim, amount of arrearage claim and monthly payment
below. Da{not disclose names of minor children, who must be
identified qnly as "Minor child #1," "Minor child #2," etc. See 11
ULS.C. §1ip.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: . g $

Name:

Address: $ $

Name:

Address: $ . $
c. Except to the extent arrearages are included in the order, pre-

petition assignment orders shall remain in effect and the Debtor
shall contitjfue to make payments pursuant to the terms of the order.

Page 3 of 11
Case 19-11143 Doc7 Filed 10/

D9/19 Entered 10/09/19 16:27:30 Page 4of 11

3. DSO assigned or dwed to a governmental unit under 11 U.S.C.

§507(a)(1)(B)

a. L_] None.

Bf none, skip to paragraph (5) "Secured Claims" below.

b. . Pursuant tq any pre-petition income assignment order, the Debtor

shall make

all post-petition payments on DSO claims assigned to a

governmental unit directly to the assignee of the claim.

c. List the nafhe and address of the holder of every assigned DSO

“arrearage
amount or

aim, amount of arrearage claim and monthly payment
bther special provisions below. The Debtor also shall

describe injdeiail any special provisions for payments of these
claims in paragraph 12 of this plan.

 

 

 

 

 

 

 

 

 

 

 

Name:

Address: $ $
Name:

Address: $ $
(5) Secured Claims

A. PRINCIPAL RESIDENC

1. Current Payments

Except as otherwise provi
U.S.C. §1322(b)(5) and (c), after

case, the Debtor shall timely mak

(la

Hed in this plan or by court order, and pursuant to 11
the date of the petition and throughout this chapter 13

p all usual and regular payments required by the debt

instruments secured by non-voidaple liens on real property (i.¢., immovable property)

that is the Debtor's principal residence, directly to each of the following lien creditors:

Page 4 of 11

 
Case 19-11143 Doc7 Filed 10/p9/19 Entered 10/09/19 16:27:30 Page 5of11

 

Standard Mortgage Corp. $123,274.00 | 3565 Aletha Dr. Baton Rouge, LA | $844.80
70814

 

 

 

 

 

 

 

*Monthly installment subject to escrow and interpst rate changes as provided in note and morigage.

2, Cure of Arrearage!

From funds available for qistribution, the trustee shall pay arrearages to
lienholders identified in paragraph 5(A)}{1)} in monthly installments until the allowed

arrearage claim of each lienholdef has been satisfied. See 11 USC §1322(b)(3), (5) and

{c).

 

 
   

Standard Mortgage Corp. Pre- $29,700.00 16-48 $900.00
, ‘| Hetition

 

 

 

 

 

 

 

 

B. SURRENDER OF PROPERTY
Confirmation of this plan shali cqnstitute the Debtor's surrender to the following holders
of secured claims, in satisfaction of theirfsecured claims, all the Debtor's rights under the

Bankruptcy Code, this plan, or applicabl¢ non-bankruptey law to the Debtor's interest in the

property securing the claims:

 

 

 

 

 

 

 

 

 

*Creditors contesting the proposed anppunt of a secured claim must file an objection by the
time prescribed by applicable local rules. The court will take evidence to determine the
value of the secured claim at the hearig#g on confirmation, pursuant to Federal Rule of

Page 5 of 11
 

Case 19-11143 Doc7 Filed 10/

D9/19 Entered 10/09/19 16:27:30 Page 6 of 11

Bankruptcy Procedure 3012. The creditor must file a timely proof of claim in order to be

paid.

Confirmation of this plan will teri

minate the stay under 11 USC §§362 and 1301 to allow

lienholders to exercise non-bankruptcy l4w remedies as to the collateral. No further motion

seeking stay relief is required.

C. PRE-CONFIRMATION ADEQUATE PROTECTION

Pursuant to the order of the court

all adequate protection payments to secured creditors

required by §1326(a)(1) shall be made through the Chapter 13 trustee, unless otherwise ordered,

in the amount provided in the plan for th
subject to the trustee's fee as set by the d

be made in the ordinary course of the tru

 

available for distribution to creditors whd

 

Name:

 

Address:

 

Last 4 digits of acc't no:

it creditor. Adequate protection payments shall be

signee of the United States Attorney General and shall
tee's business from funds on hand as funds are

have filed a claim.

  

 

Name:

 

Address:

 

 

Last 4 digits of acc't no:

 

 

 

 

 

 

D. SECURED CLAIMS NO’
This subsection provides for treat
security interest in a vehicle acquired for

before the date of the petition, or other cc

date of the petition. See "hanging paragr,

/ DETERMINED UNDER 11 U.S.C. 8506

ment of allowed claims secured by a purchase money

the Debtor's personal use, incurred within 910 days

Hlateral for debt incurred within one year before the

ph" following 11 U.S.C. §1325(a)(9).

Page 6 of 11

 
Case 19-11143 Doc7 Filed 10/)9/19 . Entered 10/09/19 16:27:30 Page 7 of 11

After confirmation, the trustee wHll make installment payments to the holder of each
listed allowed secured claim after subtra¢ting the pre-confirmation adequate protection payments

from the amount of the claim.

 

 

Delta Financial
Services 2004 Lincolf
Navigator $9,000.00 0% 6-15 $900.00

2003 Freightliger

 

 

 

 

 

 

 

 

 

E. SECURED CLAIMS DETERMINED UNDER 11 U.S.C. §506

Any secured claims not treated inj paragraphs 3(A), (B), (C), (D), ©) or (G) shall be
determined under 11 U.S.C. §506(a), Federal Rule of Bankruptcy Procedure 3007 and 3012.
The trustee shall make payments to the claim holder in an amount not less than the allowed
secured claim as of the effective date of the plan. Each holder of a secured claim shall retain the
lien securing the claim until the secured Yalue, as determined by the court, or the amount of the

claim, whichever is less, is paid in full. The holders of the secured claims, the Debtor's proposed

value and treatment of the claims are set Forth below:

 

 

 

 

 

 

 

 

 

 

 

Page 7 of 1 1

 
Case 19-11143 Doc7 Filed 10/)9/19 Entered 10/09/19 16:27:30 Page 8 of 11

F, OTHER DIRECT PAYMENTS TO CREDITORS HOLDING SECURED

CLAIMS

After the date of the petition and

hroughout this chapter 13 case, the Debtor shail timely

make all usual and regular payments reqpired by the debt instruments secured by non-voidable

liens directly to each of the following lie

h creditors:

 

 

 

Reason for direct payment:

 

 

 

 

 

 

Reason for direct payment:

 

 

G. MOTIONS TO AVOID I

HEN

The Debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money

security interest held by creditors listed i

b this section, The Debtor must file a motion to avoid

the lien or security interest, confirmationjof this plan alone will not have any effect on the lien or
security interest.

 

 

 

 

 

 

 

 

(6) Unsecured Claims

A. CLASS A

Class A comprises creditors holding allowed unsecured claims, except those allowed

unsecured claims treated in paragraph 4(J

of the plan as follows:

B). Their claims shall be paid pre rata over the period

Page 8 of 11

 
Case 19-11143 Doc7 Filed 10/99/19 Entered 10/09/19 16:27:30 Page 9 of 11

 

$1,928.00 : 2.5% 3 $340.00
4-5 $900.00

*Informational purposes only; to be included in (lass A the claims must be allowed.

B. CLASS B [IF APPLICABLE]

Class B comprises creditors hold|ng allowed unsecured claims for which a co-Debtor is
liable. To maintain the stay of actions al ainst the co-Debtor pursuant to 11 U.S.C. §1301, the

trustee shall pay these creditors one hungred percent (100%) of their allowed claims plus

interest, as follows:

 

 

 

 

 

 

 

 

 

 

(7) Liquidation Value
The liquidation value of the estaif is $_ 440.00 .
(8) Present Value of Payments to (ass A Unsecured Creditors

The present value of the paymenf|s to be made to unsecured creditors under the plan using

a___ 2.5% annual discount rate is $ 2,191.00

Page 9 of 11

 
Case 19-11143 Doc7 Filed me Entered 10/09/19 16:27:30 Page 10 of 11

(9}  Executory Contracts and Unexpired Leases

The Debtor [accepts or rejects] the following leases or executory contracts:

 

 

The Debtor shall make all post-petition fayments on assumed executory contracts and unexpired
leases directly to the creditor beginning With the first payment due after the petition date.
(10) Attorney's Fees for Debtor's Caunsel
Confirmation of the plan shall cohstitute approval of the fees and expenses, unless the
court disallows or reduces them.
(11) Vesting of Preperty
Upon confirmation of this plan, all property of the Debtor's estate shall vest in the Debtor
subject to any mortgages, liens or encumprances not dealt with in the plan or the order
confirming the plan, |
(12) Non-Standard Provisions

Any non-standard provision pl4ced elsewhere in this plan is void.

 

 

Page 10 of 11

 
Case 19-11143 Doc7 Filed todos Entered 10/09/19 16:27:30 Page 11 of 11

CERTIFI

I certify that I have explained the
foregoing plan to the Debtor(s).

Baton Rouge, Louisiana, this Oth

CATION OF COUNSEL

terms and conditions of, and obligations under, the

day of October, 2019.

_s/James M. Herpin
James M. Herpin, Bar #18257

CERTIFICATION OF ote OR UNREPRESENTED DEBTOR(S)
N

REGARDING

1 certify that this plan contains nd

N-STANDARD PROVISIONS

non-standard provisions other than those set out in

paragraph 12 and that any non-standard provision placed elsewhere in this plan is void.

Date: 10/09/19

_s/James M. Herpin
James M. Herpin, Counsel for Debtors

_s/Donte Mills
Donte Mills, Debtor

| Page 11 of 11

 
